Case 1:19-cv-04355-VM-GWG Document 889 Filed 04/19/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 UNITED STATES SECURITIES AND       :                   4/19/2021
 EXCHANGE COMISSON,                 :
                                    :
                Plaintiff,          :
                                    :    19 Civ. 4355 (VM)
      - against -                   :
                                    :
 COLLECTOR’S COFFEE INC., et al.,   :          ORDER
                                    :
                Defendants.         :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

      Defendants Collector’s Coffee Inc., Mykalai Kontilai,

 and Veronica Kontilai have each filed letters seeking a pre-

 motion conference and permission to file further briefing in

 support of their anticipated motions for summary judgment.

 (See Dkt. Nos. 886, 887, 888.) The SEC is hereby directed to

 respond to the matters set forth in these three letters by

 April 26, 2021 via a single letter not to exceed six pages in

 length.

 SO ORDERED.

 Dated: New York, New York
        19 April 2021




                                  1
